Case 3:18-cv-00428-DMS-MDD Document 470 Filed 09/18/19 PageID.8442 Page 1 of 3



        Lee Gelernt*                              Bardis Vakili (SBN 247783)
   1    Judy Rabinovitz*                          ACLU FOUNDATION OF SAN
        Anand Balakrishnan*                       DIEGO &
   2    Daniel Galindo (SBN 292854)               IMPERIAL COUNTIES
        AMERICAN CIVIL LIBERTIES                  P.O. Box 87131
   3    UNION FOUNDATION                          San Diego, CA 92138-7131
        IMMIGRANTS’ RIGHTS PROJECT                T: (619) 398-4485
   4    125 Broad St., 18th Floor                 F: (619) 232-0036
        New York, NY 10004                        bvakili@aclusandiego.org
   5    T: (212) 549-2660
        F: (212) 549-2654                         Stephen B. Kang (SBN 292280)
   6    lgelernt@aclu.org                         Spencer E. Amdur (SBN 320069)
        jrabinovitz@aclu.org                      AMERICAN CIVIL LIBERTIES
   7    abalakrishnan@aclu.org                    UNION FOUNDATION
        dgalindo@aclu.org                         IMMIGRANTS’ RIGHTS PROJECT
   8                                              39 Drumm Street
        Attorneys for Petitioner-Plaintiff        San Francisco, CA 94111
   9    Additional counsel on next page           T: (415) 343-1198
        *Admitted Pro Hac Vice                    F: (415) 395-0950
  10                                              skang@aclu.org
                                                  samdur@aclu.org
  11

  12

  13
                            UNITED STATES DISTRICT COURT
  14                      SOUTHERN DISTRICT OF CALIFORNIA
  15

  16   Ms. L., et al.,                                  Case No. 18-cv-00428-DMS-MDD
  17                         Petitioners-Plaintiffs,
       v.
  18                                                    Date Filed: September 18, 2019
     U.S. Immigration and Customs Enforcement
  19 (“ICE”), et al.,
                                                        PLAINTIFFS’ MOTION TO
  20                                                    FILE OVERLENGTH REPLY
                              Respondents-Defendants.   BRIEF
  21

  22

  23

  24

  25

  26
  27

  28
Case 3:18-cv-00428-DMS-MDD Document 470 Filed 09/18/19 PageID.8443 Page 2 of 3



  1         Pursuant to Local Rule 7.1(h), Plaintiffs respectfully request leave to file a 16
  2   page Reply in support of their Motion to Enforce Preliminary Injunction. Plaintiffs
  3   submit that the additional space is necessary to fully address the arguments in
  4   Defendants’ opposition. Counsel for the Government has indicated that Defendants
  5   do not oppose this request.
  6
      Dated: September 18, 2019                Respectfully Submitted,
  7
                                               /s/Lee Gelernt
  8   Bardis Vakili (SBN 247783)               Lee Gelernt*
      ACLU FOUNDATION OF SAN                   Judy Rabinovitz*
  9   DIEGO & IMPERIAL COUNTIES                Anand Balakrishnan*
      P.O. Box 87131                           Daniel Galindo (SBN 292854)
 10   San Diego, CA 92138-7131                 AMERICAN CIVIL LIBERTIES
      T: (619) 398-4485                        UNION FOUNDATION
 11   F: (619) 232-0036                        IMMIGRANTS’ RIGHTS PROJECT
      bvakili@aclusandiego.org                 125 Broad St., 18th Floor
 12                                            New York, NY 10004
      Stephen B. Kang (SBN 2922080)            T: (212) 549-2660
 13   Spencer E. Amdur (SBN 320069)            F: (212) 549-2654
      AMERICAN CIVIL LIBERTIES                 lgelernt@aclu.org
 14   UNION FOUNDATION                         jrabinovitz@aclu.org
      IMMIGRANTS’ RIGHTS PROJECT               abalakrishnan@aclu.org
 15   39 Drumm Street
      San Francisco, CA 94111
 16   T: (415) 343-1198                        *Admitted Pro Hac Vice
      F: (415) 395-0950
 17   samdur@aclu.org
 18

 19

 20

 21

 22

 23

 24

 25

 26
 27

 28

                                                1
Case 3:18-cv-00428-DMS-MDD Document 470 Filed 09/18/19 PageID.8444 Page 3 of 3



  1                            CERTIFICATE OF SERVICE
  2
             I hereby certify that on September 18, 2019 I electronically filed the
  3
       foregoing with the Clerk for the United States District Court for the Southern
  4
       District of California by using the appellate CM/ECF system. A true and correct
  5
       copy of this brief has been served via the Court’s CM/ECF system on all counsel of
  6
       record.
  7
                                                  /s/ Lee Gelernt
  8
                                                  Lee Gelernt, Esq.
  9
                                                  Dated: September 18, 2019
 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26
 27

 28

                                              2
